                Case 3:19-cv-05639-WHA Document 110 Filed 07/23/20 Page 1 of 5




 1   K. Lee Marshall (SBN 277092)                          WILMER CUTLER PICKERING
     Abigail Cotton (SBN 306121)                             HALE AND DORR LLP
 2   BRYAN CAVE LEIGHTON PAISNER LLP                       SONAL N. MEHTA (SBN 222086)
     Three Embarcadero Center, 7th Floor                   Sonal.Mehta@wilmerhale.com
 3
     San Francisco, CA 94111-4078                          950 Page Mill Road
 4   Telephone: (415) 675-3444                             Palo Alto, California 94304
     klmarshall@bclplaw.com                                Telephone: (650) 858-6000
 5   abby.cotton@bclplaw.com                               Facsimile: (650) 858-6100
 6   David A. Roodman (appearance pro hac vice)            OMAR A. KHAN (pro hac vice)
     Nick E. Williamson (appearance pro hac vice)          Omar.Khan@wilmerhale.com
 7
     BRYAN CAVE LEIGHTON PAISNER LLP                       7 World Trade Center
 8   One Metropolitan Square, 36th Floor                   250 Greenwich Street
     St. Louis, MO 63102                                   New York, New York 10007
 9   Telephone: (314) 259-2000                             Telephone: (212) 230-8800
     daroodman@bclplaw.com                                 Facsimile: (212) 230 8888
10   nick.williamson@bclplaw.com
11                                                         JOSEPH TAYLOR GOOCH (SBN
     Attorneys for Plaintiffs                              294282)
12   Fluidigm Corporation and Fluidigm Canada Inc.         Taylor.Gooch@wilmerhale.com
                                                           JOSHUA D. FURMAN (SBN 312641)
13                                                         Josh.Furman@wilmerhale.com
                                                           One Front Street, Suite 3500
14                                                         San Francisco, California 94111
15                                                         Telephone: (628) 235-1002
                                                           Facsimile: (628) 235-1001
16
                                                           Attorneys for Defendant
17                                                         IONpath, Inc.
18                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19                                SAN FRANCISCO DIVISION
20 FLUIDIGM CORPORATION, A                            Case No. 3:19-cv-05639-WHA
   DELAWARE CORPORATION; AND
21 FLUIDIGM CANADA INC., A FOREIGN
   CORPORATION,                                       JOINT STATEMENT AND [PROPOSED]
22                      Plaintiffs,                   ORDER REGARDING DISCOVERY
                                                      MOTION EXPENSES AND FEES PER
23         v.                                         ECF NO. 101

24 IONPATH, INC., A DELAWARE
   CORPORATION,
25
                         Defendant.
26

27
                                                    -1-
28    Case No. 3:19-cv-05639-WHA                            JOINT STATEMENT AND [PROPOSED] ORDER REGARDING
                                                          DISCOVERY MOTION EXPENSES AND FEES PER ECF NO. 101
                Case 3:19-cv-05639-WHA Document 110 Filed 07/23/20 Page 2 of 5




 1             Pursuant to Civil Local Rule 7-1 and 7-12, Defendant IONpath, Inc. (“Defendant”) and

 2   Plaintiffs Fluidigm Corporation, a Delaware corporation; and Fluidigm Canada Inc., a foreign

 3   corporation (“Fluidigm” or “Plaintiffs”), by and through their respective counsel, hereby stipulate

 4   as follows:

 5             WHEREAS, Defendant filed a Letter for Discovery Relief regarding Plaintiff’s response

 6   to Defendant’s Interrogatory No. 8 on June 11, 2020 (Dkt. No. 88; refiled as Dkt. No. 105-1

 7   pursuant Dkt. 102);

 8             WHEREAS, the Court heard the matter on June 18, 2020 (Dkt. 98), wherein the Court

 9   granted the relief requested by Defendant;

10             WHEREAS, the Court’s Order awarded to Defendant “its reasonable expenses incurred in

11   making the motion, including attorneys’ fees” (Dkt. 101);

12             WHEREAS, the Court’s Order directed the parties to meet and confer to reach agreement,

13   and to submit a joint statement for an entry of reasonable expenses, including attorneys’ fees (Dkt.

14   101);

15             WHEREAS, pursuant to the Declaration of Josh Furman submitted herewith, Defendant

16   has provided to Plaintiff an accounting of its reasonable expenses including attorneys’ fees; and

17             WHEREAS, the parties have met and conferred, and have reached an agreement that the

18   amount of reasonable expenses pursuant to the Court’s Order (Dkt. 101) shall be $15,000.1
19

20   IT IS HEREBY STIPULATED AND AGREED by Fluidigm and IONpath that the amount of
21
     Defendant’s reasonable expenses incurred in making the motion pursuant to the Court’s Order
22
     (Dkt. 101) shall be $15,000.
23

24

25   1
             The amount agreed upon is without prejudice to Defendant’s right to request all
     appropriate, fees and costs in excess of the agreed-upon amount should the Court award fees
26   pursuant to 35 U.S.C. 285 or other applicable authorities, and without prejudice to Plaintiffs’
     right to oppose such a request and without prejudice to Plaintiffs’ right to challenge the Court’s
27   Order on appeal.
                                                     -2-
28       Case No. 3:19-cv-05639-WHA                         JOINT STATEMENT AND [PROPOSED] ORDER REGARDING
                                                         DISCOVERY MOTION EXPENSES AND FEES PER ECF NO. 101
            Case 3:19-cv-05639-WHA Document 110 Filed 07/23/20 Page 3 of 5




 1

 2

 3   Dated: July 23, 2020
                                           By: /s/ Sonal N. Mehta
 4                                         SONAL N. MEHTA
                                           OMAR A. KHAN
 5                                         JOSEPH TAYLOR GOOCH
                                           JOSHUA D. FURMAN
 6                                         WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
 7
                                            Attorneys for Defendant IONpath, Inc.
 8

 9   Dated: July 23, 2020
10                                         By: /s/ K. Lee Marshall
                                           K. LEE MARSHALL
11                                         ABIGAIL COTTON
                                           DAVID A. ROODMAN
12                                         DANIEL P. CRANE
                                           BRYAN CAVE LEIGHTON PAISNER LLP
13
                                            Attorneys for Plaintiffs Fluidigm Corporation
14                                          and Fluidigm Canada Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         -3-
28   Case No. 3:19-cv-05639-WHA                  JOINT STATEMENT AND [PROPOSED] ORDER REGARDING
                                               DISCOVERY MOTION EXPENSES AND FEES PER ECF NO. 101
              Case 3:19-cv-05639-WHA Document 110 Filed 07/23/20 Page 4 of 5




 1           Pursuant the Court’s Order Compelling Fluidigm To Provide a Supplemental Response to

 2   IONpath’s Interrogatory No. 8 Regarding Embodying Products (Dkt. No. 101), Plaintiffs
 3
     Fluidigm Corporation and Fluidigm Canada Inc. (“Fluidigm”) shall pay Defendant IONpath, Inc,
 4
     the amount of $15,000 in satisfaction of Fluidigm’s requirement to pay IONpath’s reasonable
 5
     expenses pursuant to the Court’s Order (Dkt. 101). The amount shall be paid 21 days from the
 6
     entry of this order.
 7

 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10
     Dated: _________________
11

12                                                               ________________________
                                                                 Honorable William Alsup
13                                                               United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                -4-
      Case No. 3:19-cv-05639-WHA                          JOINT STATEMENT AND [PROPOSED] ORDER REGARDING
                                                        DISCOVERY MOTION EXPENSES AND FEES PER ECF NO. 101
28
              Case 3:19-cv-05639-WHA Document 110 Filed 07/23/20 Page 5 of 5




 1                                        SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   JOINT STATEMENT AND [PROPOSED] ORDER REGARDING DISCOVERY MOTION
 4
     EXPENSES AND FEES PER ECF NO. 101. Pursuant to Civil Local Rule 5-1(i), I hereby attest
 5
     that the other signatories have concurred in this filing.
 6

 7
     Dated: July 23, 2020                                                     By: /s/ Sonal N. Mehta
 8                                                                                   Sonal N. Mehta
 9

10

11                                        CERTIFICATE OF SERVICE
12          I hereby certify that on July 23, 2020, I electronically filed the above document with the
13
     Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
14
     registered counsel.
15

16
     Dated: July 23, 2020                                                     By: /s/ Sonal N. Mehta
17                                                                                   Sonal N. Mehta
18

19

20

21

22

23

24

25

26

27                                                    -5-
      Case No. 3:19-cv-05639-WHA                              JOINT STATEMENT AND [PROPOSED] ORDER REGARDING
                                                            DISCOVERY MOTION EXPENSES AND FEES PER ECF NO. 101
28
